 Case 1:20-cv-00367-TFM-M Document 1 Filed 07/22/20 Page 1 of 47                     PageID #: 1




                             UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF ALABAMA
                                   MOBILE DIVISION

RACHEL REDDING and                            )
Husband JEFF REDDING,                         )
                                              )
       PLAINTIFFS,                            )
                                              )
VS.                                           )       CIVIL ACTION NO: ________________
                                                                        20-367
                                              )
C.R. BARD, INC. and BARD                      )
PERIPHERAL VASCULAR,                          )
INC.,                                         )
                                              )
       DEFENDANTS.                            )


             COMPLAINT FOR DAMAGES AND DEMAND FOR JURY TRIAL

       Plaintiffs RACHEL REDDING and husband JEFF REDDING, by and through their

undersigned attorney, hereby sue Defendants C.R. BARD, INC. and BARD PERIPHERAL

VASCULAR, INC., a subsidiary corporation and/or division of C.R. BARD, INC., (collectively,

the "Defendants"), and allege as follows:

       1.        This is an action for damages relating to Defendants' development, testing,

assembling, manufacture, packaging, labeling, preparation, distribution, marketing, supplying,

and/or selling the defective product sold under the name "inferior vena cava filter" (hereinafter

"IVC filter").

                                            PARTIES

Plaintiffs

       2.        Plaintiffs, Rachel Redding and husband Jeff Redding ("Plaintiffs") are and always

have been at all relevant times citizens of and residents in Mobile, Alabama, which is located in

Mobile County, Alabama.



                                                  1
 Case 1:20-cv-00367-TFM-M Document 1 Filed 07/22/20 Page 2 of 47                        PageID #: 2




       3.      The Bard Recovery Filter System which gives rise to this cause of action was

implanted into Rachel Redding's body at the Mobile Infirmary Medical Center in Mobile, Alabama,

which is located in Mobile County, Alabama.

       4.      Venue is proper in this judicial district as a substantial part of the events or

omissions giving rise to the claim occurred within this judicial district and the Defendants regularly

conduct business in this District.

Defendants

       5.      Defendant C.R. Bard, Inc. ("Bard") is a corporation duly organized and existing

under the laws of the state of Delaware and has its principal place of business in New Jersey. Bard

at all times relevant to this action, designed, set specifications, manufactured, prepared,

compounded, assembled, processed, marketed, distributed, and sold the Recovery Filter System to

be implanted in patients throughout the United States, including Alabama. At all times relevant

hereto, Defendant Bard was or has been engaged in business in Alabama and has conducted

substantial business activity in Alabama. Defendant has also carried on solicitations or service

activities in the State of Alabama.

       6.      Defendant Bard Peripheral Vascular, Inc. ("BPV") is a wholly owned subsidiary

corporation of defendant Bard, with its principal place of business at 1625 West 3rd Street, Tempe,

Arizona. BPV at all times relevant to this action, designed, set specifications, manufactured,

prepared, compounded, assembled, processed, marketed, distributed, and sold the Recovery Filter

System to be implanted in patients throughout the United States, including Alabama. At all times

relevant hereto, Defendant BPV was or has been engaged in business in Alabama and has

conducted substantial business activity in Alabama. Defendant has also carried on solicitations or

service activities in the State of Alabama.



                                                  2
 Case 1:20-cv-00367-TFM-M Document 1 Filed 07/22/20 Page 3 of 47                          PageID #: 3




                                 JURISDICTION AND VENUE

       7.      Jurisdiction is proper in this Court under 28 U.S.C. § 1332(a)(1) because the

plaintiff and the defendants are citizens of different states, and the amount in controversy exceeds

$75,000, excluding interest and costs.

       8.      Venue is proper in this Court under 28 U.S.C. § 1391, as a substantial part of the

events or omissions giving rise to the claim occurred within this judicial district and the Defendants

regularly conduct business in this District.

                            GENERAL FACTUAL ALLEGATIONS

       9.      Rachel Redding, Plaintiff, brings this case for serious injuries she suffered as a result

of a surgically implanted medical device, known as a Recovery Filter System (hereafter

"Recovery"), which caused severe abdominal pain with immediate hospitalization, serious illness

and ongoing physical, emotional, and economic damages.

       10.     The Recovery Filter System was designed, manufactured, prepared, compounded,

assembled, processed, labeled, marketed, distributed, and sold by Defendants from approximately

July 2003 to 2005 for prevention of blood clots (thrombi) from traveling from the lower portions

of the body to the heart and lungs.

       11.     At all times relevant to this action and prior to Rachel Redding being implanted

with a Recovery Filter System, Defendants misrepresented the safety of the Recovery Filter System

and negligently designed, manufactured, prepared, compounded, assembled, processed, labeled,

marketed, distributed and sold the Recovery Filter System as a safe and effective device to be

surgically implanted to prevent blood clots from travelling from the lower portions of the body to

the heart and lungs.

       12.     At all times relevant to this action and prior to Rachel Redding being implanted

with a Recovery Filter System, Defendants knew and had reason to know that the Recovery Filter
                                                  3
 Case 1:20-cv-00367-TFM-M Document 1 Filed 07/22/20 Page 4 of 47                         PageID #: 4




System was not safe for the patients for whom they were prescribed and implanted because once

implanted the devices were prone to fracturing, migrating, excessively tilting, perforating the

inferior vena cava wall and otherwise malfunctioning.

       13.        At all times relevant to this action and prior to Rachel Redding being implanted

with a Recovery Filter System, the Defendants knew and had reason to know that patients

implanted with a Recovery Filter System had an increased risk of suffering life-threatening injuries,

including, but not limited to: death; hemorrhage; cardiac/pericardial tamponade; cardiac

arrhythmia and other symptoms similar to myocardial infarction; severe and persistent pain;

perforations of tissue, vessels, and organs; and inability to remove the device.

       14.        At all times relevant to this action and prior to Rachel Redding being implanted

with a Recovery Filter System, the Defendants had reason to know the Recovery Filter System did

not perform as safely as the ordinary customer would expect.

       15.        Despite having knowledge of the dangers presented by the Recovery Filter System,

the Defendants failed to adequately warn Plaintiff, Plaintiff's health care providers and/or the public

at large of these dangers.

                        INFERIOR VENA CAVA FILTERS GENERALLY

       16.        Inferior Vena Cava (IVC) Filters first came on the medical market in the 1960's.

Over the years, several different medical device manufacturers have introduced different designs

of IVC filters.

       17.        An IVC filter is a device that is designed to filter or "catch" blood clots (called

"thrombi") that travel from the lower portions of the body to the heart and lungs. IVC filters may

be designed to be implanted, either permanently or temporarily, in the human body, more

specifically, within the inferior vena cava.



                                                   4
 Case 1:20-cv-00367-TFM-M Document 1 Filed 07/22/20 Page 5 of 47                            PageID #: 5




        18.     The inferior vena cava is a vein that returns blood to the heart from the lower

portions of the body. In certain people, for various reasons, thrombi travel from the vessels in the

legs and pelvis, through the vena cava and into the lungs. Oftentimes, these thrombi develop in the

deep leg veins. These thrombi are called "deep vein thrombosis" or "DVT". Once thrombi reach

the lungs, they are considered "pulmonary emboli" or "PE".

        19.     Certain people are at increased risk for the development of DVT or PE. For instance,

someone who undergoes knee or hip joint replacement is at a higher risk for developing DVT/PE.

Obese patients are also at an increased risk for DVT/PE. So too are people who have vascular

diseases or whom have experienced previous strokes. There are a number of other conditions as

well that predispose people to develop DVT/PE.

        20.     People at risk for DVT/PE can undergo medical treatment to manage that risk. For

example, a doctor may prescribe anticoagulant medications like Heparin, Warfarin, or Lovenox to

regulate the clotting factor of the blood. In some people who are at a higher risk for DVT/PE, or

who cannot manage their conditions with medications, physicians may recommend surgically

implanting an IVC filter to prevent pulmonary thromboembolic events.

        21.     IVC filters have been on the market for decades. The first IVC filters were

permanent filters. These devices were designed to be left in a patient's IVC permanently and have

long term follow-up data (of up to 20 years and longer) supporting their use and efficacy. Beginning

in 2003, manufacturers began marketing what are known as optional or retrievable filters. These

filters are designed so that they can be surgically removed from a patient after the risk of PE has

passed. These IVC filter designs, however, were not intended to remain within the human body for

indeterminate periods of time. In other words, the initial designs of retrievable IVC filters were intended

to remain implanted for a finite period of time. The Recovery Filter, G2, G2 Express (also known as



                                                    5
 Case 1:20-cv-00367-TFM-M Document 1 Filed 07/22/20 Page 6 of 47                            PageID #: 6




the G2X), Eclipse and Denali™ Filter manufactured by Bard and BPV are examples of retrievable

filters.

                                       THE RECOVERY FILTER

           22.      In 2003, Bard and BPV submitted a notification of intent to the FDA to market the

"Recovery® Filter System" (hereafter "Recovery" or "Recovery Filter") for the prevention of recurrent

pulmonary embolism by placement in the inferior vena cava. In July 2003, the FDA cleared the

Recovery Filter for marketing and use in the prevention of recurrent pulmonary embolism via

permanent placement in the vena cava in the following situations:

                 a. Pulmonary thromboembolism when anticoagulants are contraindicated;

                 b. Failure of anticoagulant therapy for thromboembolic disease;

                 c. Emergency treatment following massive pulmonary embolism where anticipated
                    benefits of conventional therapy are reduced;

                 d. Chronic, recurrent pulmonary embolism where anticoagulant therapy has failed or is
                    contraindicated.

           23.      In April 2003, Bard and BPV submitted a Section 510(k) premarket notification of

intent to market the Recovery® Filter for the additional intended use of optional retrieval. The FDA

cleared this additional intended use in July 2003.

           24.      Bard and BPV began marketing the device in April 2003 but did not begin full market

release until January 2004. Bard and BPV were aware that the Recovery Filter was used

extensively off-label, including for purely prophylactic reasons for trauma patients or patients with

upcoming surgeries such as bariatric procedures.

           25.      The Recovery Filter consists of two (2) levels of six (6) radially distributed Nitinol

struts that are designed to anchor the filter into the inferior vena cava and to catch any embolizing

clots. There are six short struts, which are commonly referred to as the arms, and six long struts,

which are commonly referred to as the legs. Each strut is held together by a single connection to a


                                                      6
 Case 1:20-cv-00367-TFM-M Document 1 Filed 07/22/20 Page 7 of 47                       PageID #: 7




cap located at the top of the device. According to the Patent filed for this device, the short struts

are primarily for "centering" or "positioning" with the vena cava, and the long struts with attached

hooks are designed primarily to prevent the device from migrating in response to "normal

respiratory movement" or "pulmonary embolism."

       26.     As noted above, the Recovery Filter is constructed with "Nitinol", which is an

acronym that stands for Nickel Titanium Naval Ordinance Laboratory. "Nitinol" possesses "shape

memory." Meaning, Nitinol will change shape according to changes in temperature, and then retake

its prior shape after returning to its initial temperature. When placed in saline, the Nitinol struts

become soft and can be straightened to allow delivery through a small diameter catheter. The metal

struts then reassume their original shape when warmed to body temperature in the vena cava.

       27.     The Recovery Filter is inserted by a catheter that is guided by a physician (normally

an interventional radiologist) through a blood vessel into the inferior vena cava. The Recovery

Filter is designed to be retrieved in a similar fashion. The implanting physician normally reviews

an imaging study prior to placement to determine size of the IVC, renal vein location, and to

identify any venous anomalies or clots in the vena cava. Following placement, the physician will

normally use an imaging study to confirm successful placement.

       28.     The Recovery Filter is prone to an unreasonably high risk of failure and patient

injury following placement in the human body. Multiple studies have reported Bard's Recovery

Filter to have a fracture and migration rate ranging from 21% to 31.7%. When such failures occur,

shards of the device or the entire device can travel to the heart, where it can cause cardiac

tamponade, perforation of the atrial wall, myocardial infarction and death. These fractured shards

may also become too embedded in tissue or migrate to locations, such as the lungs, and become

too dangerous to remove. Consequently, patients are exposed to a lifetime of future risk.



                                                 7
 Case 1:20-cv-00367-TFM-M Document 1 Filed 07/22/20 Page 8 of 47                          PageID #: 8




       29.      The Recovery Filter similarly poses a high risk of tilting and perforating the vena

cava walls. When such failures occur, the device can perforate the duodenum, small bowel, or ureter,

which may lead to retroperitoneal hematomas. These failures can also lead to small-bowel

obstructions, extended periods of severe pain, and/or death. Further, given the risks of injury in

attempting to remove devices that have perforated the vena cava, the device may be irremovable.

Ultimately, patients that have this filter implanted in them are faced with a lifetime of future risk.

       30.      The Recovery Filter failures described above occur at a substantially higher rate

than with other IVC filters.

       31.      Soon after the Recovery Filter's introduction to the market, Bard and BPV began

receiving large numbers of adverse event reports from health care providers.

       32.      The adverse event reports (AERs) associated with IVC filter devices demonstrate

that Bard's IVC Filters are far more prone to device failure than are other similar devices. A

Prevalence of Fracture and Fragment Embolization of the Bard Recovery and Bard G2 Cava Filters

and Clinical Implications Including Cardiac Perforation and Tamponade. Arch. Int. Med. 2010

Nov.; 170:1827-31 review of the FDA MAUDE database from the years 2004-2008 reveals data to

establish that Bard's IVC filters are responsible for the following percentages of all AERs:

             a. 50% of all adverse events;

             b. 64% of all occurrences of migration of the device;

             c. 69% of all occurrences of vena cava wall perforation; and

             d. 70% of all occurrences of filter fracture.

       33.      These failures are attributable, in part, to the fact that the Recovery Filter was

designed so as to be unable to withstand the normal anatomical and physiological loading cycles

exerted in vivo.



                                                   8
 Case 1:20-cv-00367-TFM-M Document 1 Filed 07/22/20 Page 9 of 47                           PageID #: 9




        34.     In addition to design defects, the Recovery Filter suffers from manufacturing

defects. These manufacturing defects include, but are not limited to, the existence of "draw

markings" and circumferential grinding markings on the exterior of the surface of the device. The

presence of these draw markings and/or circumferential grinding markings further compromises

the structural integrity of the device while in vivo. In particular, the Recovery Filter is prone to fail

at or near the location of draw markings/circumferential grinding markings on the struts of the

device. Put simply, the Recovery Filter is not of sufficient strength to withstand normal placement

within the human body. The presence of the aforementioned exterior manufacturing defects makes

the device more susceptible to failure.

        35.     Bard and BPV also knew that no clinical testing, such as animal studies or simulated

use tests, was conducted to determine whether the Recovery Filter would perform safely once

implanted in the human body and subjected to normal in vivo stresses.

        36.     Soon after the Recovery Filter's introduction to the market in 2003, Bard and BPV

began receiving large numbers of adverse event reports ("AERs") from health care providers

reporting that the Recovery® Filter was fracturing post-implantation and that fractured pieces

and/or the entire device were migrating throughout the human body, including to the heart and

lungs. Bard and BPV also received large numbers of AERs reporting that the Recovery Filter was

found to have excessively tilted and/or perforated the inferior vena cava post-implantation. These

failures were often associated with reports of severe patient injuries such as:

                a.      Death;

                b.      Hemorrhage;

                c.      Cardiac/pericardial tamponade (pressure caused by a collection of blood in
                        the area around the heart);

                d.      Cardiac arrhythmia and other symptoms similar to myocardial infarction;


                                                   9
Case 1:20-cv-00367-TFM-M Document 1 Filed 07/22/20 Page 10 of 47                        PageID #: 10




                e.     Severe and persistent pain; and

                f.     Perforations of tissue, vessels and organs.

          37.   Within the first year of full market release of the Recovery Filter, Bard and BPV

received at least 32 AERs reporting that the Recovery Filter had fractured in vivo and at least 22

AERs reporting that the entire device had migrated in vivo. Of the 22 reported migration failures,

at least nine (9) were reported to have been associated with patient death.

          38.   From 2003 through September 2005, Bard and BPV received ever growing numbers

of AERs reporting the above-described failures and patient injuries. Defendants knew or should

have known that the failure rates associated with the Recovery Filter were substantially higher than

other similar products on the market, yet Bard and BPV failed to warn consumers of this

unreasonably dangerous device.

          39.   In late 2004 or early 2005 Bard and BPV, without notifying consumers of the design

and manufacturing flaws inherent in the Recovery Filter, began redesigning the Recovery Filter in

an attempt to correct those flaws. The redesigned filter is known as the G2 Filter, which stands for

second generation Recovery Filter. Bard later manufactured the G2 Express (also known as the

G2X), the Eclipse filter, and the Meridian Filter, which are all based on the original Recovery Filter

design. Once Bard and BPV obtained FDA approval to market the redesigned product in or around

August 2005, Bard and BPV quietly stopped marketing the Recovery Filter. Bard and BPV failed,

however, to make any effort to notify consumers of the risk inherent in the use of the Recovery

Filter.

                        THE G2 AND G2 EXPRESS FILTER SYSTEM

          40.   In 2005, Bard and BPV redesigned its first generation retrievable filter, Recovery

Filter, in an attempt to fix its design and manufacturing flaws. The redesigned filter is known as

the G2 Filter, which stands for second generation Recovery Filter.
                                                 10
Case 1:20-cv-00367-TFM-M Document 1 Filed 07/22/20 Page 11 of 47                      PageID #: 11




       41.     On August 10, 2005, Bard and BPV submitted a Section 510(k) premarket

notification of intent to market the G2 Filter for the prevention of recurrent pulmonary embolism

via permanent placement in the inferior vena cava. Bard and BPV cited the Recovery Filter as the

substantially equivalent predicate device. Bard and BPV stated that the differences between the

Recovery Filter and the G2 Filter were primarily dimensional and no material changes or additional

components were added. On August 29, 2005, the FDA cleared the G2 Filter for the same intended

uses as the Recovery Filter, except that it was not cleared for retrievable use.

       42.     Even after the redesigned G2 Filter was cleared for use, Bard and BPV failed to take

any steps to recall the Recovery Filter and/or to notify consumers that the failure rates associated

with the Recovery Filter were substantially higher than other similar products on the market.

       43.     Bard and BPV marketed the G2 Filter as having "enhanced fracture resistance,"

"improved centering," and "increased migration resistance." Despite these claims, however, Bard

and BPV failed to ensure that the changes made to the G2 Filter were sufficient to cure the

defective and unreasonably dangerous nature of the device. Thus, the G2 Filter shares the same

defects and health risks as its predicate device.

       44.     The G2 Filter's design causes it to be of insufficient integrity and strength to

withstand normal in vivo body stresses within the human body so as to resist fracturing, migrating,

tilting, and/or perforating the inferior vena cava.

       45.     Also, like its predecessor, in addition to design defects, the G2 Filter suffers from

manufacturing defects. These manufacturing defects include, but are not limited to, the existence

of "draw markings" and circumferential grinding markings on the exterior of the surface of the

device. The presence of these draw markings and/or circumferential grinding markings further

compromises the structural integrity of the G2 Filter while in vivo. In particular, the G2 Filter is

prone to fail at or near the location of draw markings/circumferential grinding markings on the
                                                    11
Case 1:20-cv-00367-TFM-M Document 1 Filed 07/22/20 Page 12 of 47                       PageID #: 12




struts of the device. Put simply, the G2 Filter is not of sufficient strength to withstand normal

placement within the human body. The presence of the aforementioned exterior manufacturing

defects makes the device more susceptible to fatigue failure.

       46.     As with the Recovery Filter, Bard and BPV immediately began receiving large

numbers of AERs reporting that the G2 Filter was, inter alia, fracturing, migrating, excessively

tilting, and perforating the vena cava once implanted. These failures were again often associated

with reports of severe patient injuries such as:

               a.      death;

               b.      hemorrhage;

               c.      cardiac/pericardial tamponade (pressure caused by a collection of blood in
                       the area around the heart);

               d.      cardiac arrhythmia and other symptoms similar to myocardial infarction;

               e.      severe and persistent pain;

               f.      and perforations of tissue, vessels and organs.

       47.     Defendants represent the fracture rate of the G2 Filter to be 1.2%. Based upon a

review of the data available in the public domain (including the FDA MAUDE database statistics

and the published medical literature), this representation does not accurately reflect the true

incidence of device fracture for the G2 Filter.

       48.     A review of the MAUDE database from the years 2004-2008 reveals data to

establish that the Bard and BPV's vena cava filters (including the G2 Filter) are responsible for the

majority of all reported adverse events related to inferior vena cava filters.

       49.     The G2 Express filter was cleared by the FDA on July 30, 2008. The only significant

difference between this filter and the G2 was a new snare tip which was designed in an effort to

optimize retrieval. Bard launched and began marketing the G2 Express in August 2008. The G2


                                                   12
Case 1:20-cv-00367-TFM-M Document 1 Filed 07/22/20 Page 13 of 47                        PageID #: 13




and the G2 Express are the same filter, from a design standpoint, and share the same defects and

complications.

       50.       The G2x filter was cleared by the FDA on October 31, 2008. As with the G2

Express, the G2x had minimal design difference between it and the G2 Filter. Bard launched the

G2x Filter in January 2009. The G2, G2 Express, and G2x are the same filter, from a design

standpoint, and share the same defects and complications.

       51.       Upon information and belief, Plaintiff alleges that as early as 2003, Bard and BPV

were aware and had knowledge of the fact that the Recovery Filter was defective and unreasonably

dangerous and was causing injury and death to patients who had received it. Similarly, Bard and

BPV were aware as early as 2005 that the G2 Filter System family was defective and unreasonably

dangerous and was causing injury and death to patients who had received it. Furthermore, due to

the similarities in design, Bard should have also known that the G2 Express and G2x were just as

dangerous and defective.

       52.       Data establish that the failure rate of the G2 Filter System, and filters within that

family, was/is exceedingly higher than the rate that Bard and BPV have in the past, and currently

continue to publish to the medical community and members of the public. Further, Bard and BPV

are aware or should have been aware that the G2 Filter, the G2 Express, and the G2x have a

substantially higher failure rate than other similar products on the market; yet, they have failed to

warn consumers of this fact.

       53.       Upon information and belief, from the time the G2 Filter System became available

on the market, Defendants Bard and BPV embarked on an aggressive campaign of "off label

marketing" concerning the G2 Filter System. This included representations made to physicians,

healthcare professionals, and other members of the medical community that the G2 Filter System



                                                  13
Case 1:20-cv-00367-TFM-M Document 1 Filed 07/22/20 Page 14 of 47                           PageID #: 14




was safe and effective for retrievable use prior to the FDA approving the G2 Filter System for

retrievable use.

       54.     Despite having knowledge as early as 2005 of the unreasonably dangerous and

defective nature of the product, Bard and BPV consciously disregarded the known risks and

continued to actively market and offer for sale the G2 Filter System and the G2 Express.

                             THE ECLIPSE VENA CAVA FILTER

       55.     In an effort to resolve the complications associated with the G2 filter and the G2

Express, Bard designed the Eclipse Vena Cava Filter as the next generation in its filter family.

       56.     The Eclipse Filter was cleared by the FDA on January 14, 2010. The only design

changes from the G2 family of filters to the Eclipse Filter was that hooks were added to the legs of

the filter and the struts of the filter were electropolished. The Eclipse Filter continued to share

several of the same design defects and complications associated with the Recovery Filter and G2

family of filters due to the fact that the Eclipse design was based on its predecessors.

       57.     Bard launched the Eclipse Filter in 2010. Soon thereafter, Bard began receiving

similar complaints associated with the Eclipse filter as it had with the predecessor filters. The

Eclipse filter is based on Bard's previous filter designs and thus shares the same or similar design

and manufacturing defects as Bard's previous filters and suffers from the same complications.

                              THE MERIDIAN FILTER SYSTEM

       58.     In August of 2011, the Meridian Filter System was cleared by the FDA for

introduction to the global market. The Meridian Filter was submitted under the notification

provisions of section 510(k) of the United States Food, Drug and Cosmetic Act ("Act") of 1976

(21 U.S.C. 321 et seq.). The Defendants represented to the FDA that the Meridian was substantially

similar to the Eclipse Filter System (predicate device).



                                                 14
Case 1:20-cv-00367-TFM-M Document 1 Filed 07/22/20 Page 15 of 47                       PageID #: 15




        59.     The Meridian Filter system was the next-generation of Defendants' retrievable or

optional filters. The Meridian Filter is made of the same nickel-titanium alloy, Nitinol, as the

Recovery, G2 and Eclipse Filters. The design of the Meridian is based on the Eclipse Filter System,

which is based entirely off the G2 filter, which in turn is based off the original Recovery Filter.

Like the Eclipse, the Nitinol wires used in the Meridian Filter are electropolished prior to the

forming of the filter.

        60.     As seen with the Recovery, G2 and Eclipse Filters, soon after its introduction to the

market, reports were made that the Meridian Filters were fracturing, perforating, migrating, and/or

tilting in the patients in which they were implanted. The Meridian Filter System was plagued with

manufacturing and design defects that caused damage to patients.

        61.     Upon information and belief, Plaintiff alleges that as early as 2011, Bard and BPV

were aware and had knowledge of the fact that the Meridian Filter was defective and unreasonably

dangerous and was causing injury to patients who had received it. Bard and BPV knew or should

have known that the similarities in design between the Meridian Filter and its

predecessors made the Meridian Filter just as dangerous and prone to defects and complications as

its predecessors.

        62.     Data establish that the failure rate of the Meridian Filter was/is exceedingly higher

than the rate that Bard and BPV have in the past and currently continue to publish to the medical

community and members of the public. Further, Bard and BPV are aware or should have been

aware that the Meridian Filter had a substantially higher failure rate than other similar products on

the market; yet, they have failed to warn consumers of this fact.

        63.     Upon information and belief, from the time the Meridian Filter became available on

the market, Defendants Bard and BPV embarked on an aggressive campaign of "off label

marketing" concerning the Meridian Filter. This included representations made to physicians,
                                                 15
Case 1:20-cv-00367-TFM-M Document 1 Filed 07/22/20 Page 16 of 47                         PageID #: 16




healthcare professionals, and other members of the medical community that the Meridian Filter

was safe and effective for classes of patients when data and the Meridian Filter's own clearance did

not allow for such representations.

       64.     Despite having knowledge as early as 2011, and even earlier based on predecessor

filters, of the unreasonably dangerous and defective nature of the product, Bard and BPV

consciously disregarded the known risks and continued to actively market and offer for sale the

Meridian Filter.

       65.     The conduct of Bard and BPV as alleged in this Complaint constitutes willful,

wanton, gross, and outrageous corporate conduct that demonstrates a conscious disregard for the

safety of the Plaintiff and the community at large. Bard and BPV had actual knowledge of the

dangers presented by the Meridian Filter, yet consciously failed to act reasonably to:

               a.     Inform or warn Plaintiff, her physicians, or the public at large of these
                      dangers;

               b.     Establish and maintain an adequate quality and post-market surveillance
                      system; and

               c.     Recall the Meridian Filter System from the market.

       66.     Plaintiff further alleges that Bard and BPV acted in willful, wanton, gross and total

disregard for the health and safety of the users or consumers of their Meridian Filter. By doing

this, Bard and BPV acted to serve their own interests, and while having reason to know and

consciously disregarding the substantial risk that their product might kill or significantly harm

patients, or significantly injure the rights of others, consciously pursued a course of conduct

knowing that such conduct created a substantial risk of significant harm to other persons.

       67.     The failures of the Meridian Filter are attributable, in part, to the fact that the

Meridian Filter was designed so as to be unable to withstand the normal anatomical and

physiological loading cycles exerted in vivo.
                                                16
Case 1:20-cv-00367-TFM-M Document 1 Filed 07/22/20 Page 17 of 47                       PageID #: 17




              WHAT HAPPENS WHEN A RECOVERY FILTER SYSTEM FAILS?

       68.      The failure (fracture and/or migration) of the Recovery Filter System leads to a

number of different, and potentially fatal, complications. These complications include, but are not

limited to:

                a. Death;

                b. Hemorrhage;

                c. Cardiac/pericardial tamponade (pressure caused by a collection of blood in the
                   area around the heart);

                d. Severe and persistent pain; and

                e. Perforation of tissue, vessels and organs.

       69.      A person who experiences fracture and/or migration of the Recovery Filter

System, like Plaintiff Rachel Redding, typically experiences an acute onset of pain. This typically

results in the person presenting to an emergency room, hospital, and/or physician for evaluation.

   DEFENDANTS' KNOWLEDGE OF THE FAILURE OF THE RECOVERY FILTER
        SYSTEM AND THE DANGERS ASSOCIATED WITH THE DEVICE

       70.      Upon information and belief, Plaintiff alleges that as early as 2005, Defendants C.R.

Bard, Inc. and Bard Peripheral Vascular, Inc. were aware and had knowledge of the fact that the

Recovery Filter System was defective and unreasonably dangerous and was causing serious and

potentially life-threatening injuries to patients who had been implanted with the Recovery Filter

System.

       71.      From the time the Recovery Filter System became available on the market,

Defendants C.R. Bard, Inc. and Bard Peripheral Vascular, Inc., made representations to physicians,

healthcare professionals, and other members of the medical community that the Recovery Filter




                                                 17
Case 1:20-cv-00367-TFM-M Document 1 Filed 07/22/20 Page 18 of 47                       PageID #: 18




System was safe and effective for retrievable use, when they knew or should have known it was

not.

       72.     The conduct of Defendants C.R. Bard, Inc. and Bard Peripheral Vascular, Inc., as

alleged in this Complaint, constituted, willful, wanton, gross, and outrageous corporate conduct

that demonstrates a conscious disregard for the safety of Plaintiff Rachel Redding. Defendants C.R.

Bard, Inc. and Bard Peripheral Vascular Inc. had actual knowledge of dangers to the life and limb

of Rachel Redding presented by the Recovery Filter System; yet, Defendants consciously failed to

act reasonably to:

               a.     Inform or warn Plaintiff, her physicians, or the public at large of the
                      dangers; and

               b.     Recall the Denali™ Filter System from the market in a timely and safe
                      fashion.

       73.     Despite having knowledge as early as 2005 of the unreasonably dangerous and

defective nature of the product, Defendants C.R. Bard, Inc. and Bard Peripheral Vascular, Inc.

consciously disregarded the known risks and continued to actively market and offer for sale the

Recovery Filter System. Plaintiff alleges that Defendants acted in a willful, wanton, and gross

manner, and in total disregard for the health and safety of the users or consumers of its Recovery

Filter System, including Plaintiff Rachel Redding. Rather, C.R. Bard, Inc. and Bard Peripheral

Vascular, Inc. acted to serve their own interests and consciously pursued a course of conduct

knowing that such conduct created a substantial risk of significant harm to other persons, including

Rachel Redding. Therefore, Defendants should be required to respond to the Plaintiff in the form

of a punitive or exemplary damage award.

                             THE FEDERAL REQUIREMENTS

       74.     Federal regulation states that "recall means a firm's removal or correction of a

marketed product that the Food and Drug Administration considers to be in violation of the laws it
                                                18
Case 1:20-cv-00367-TFM-M Document 1 Filed 07/22/20 Page 19 of 47                         PageID #: 19




administers and against which the agency would initiate legal action, e.g. seizure." See 21 CFR

§7.3(g).

       75.     Federal regulation states that "recall classification means the numerical designation,

i.e., I, II or III, assigned by the Food and Drug Administration to a particular product recall to

indicate the relative degree of health hazard presented by the product being recalled." See 21 CFR

§7.3(m).

       76.     Federal regulation states that "Class II is a situation in which use of, or exposure to,

a violative product may cause temporary or medically reversible adverse health consequences or

where the probability of serious adverse health consequences is remote." See 21 CFR §7.3(m).

       77.     The classification of the product withdrawals and corrections of Defendants' devices

(described above) as Class II Recalls by the FDA confirms by definition that the devices were in

violation of federal law and that initiation of legal action or seizure would be indicated for these

devices.

       78.     Pursuant to federal law, a device is deemed to be adulterated if, among other things,

it fails to meet established performance standards, or if the methods, facilities or controls used for

its manufacture, packing, storage or installation are not in conformity with federal requirements.

See 21 U.S.C. §351.

       79.     Pursuant to federal law, a device is deemed to be misbranded if, among other things,

its labeling is false or misleading in any particular manner, or if it is dangerous to health when used

in the manner prescribed, recommended or suggested in the labeling thereof. See 21 U.S.C. §352.

       80.     Pursuant to federal law, manufacturers are required to comply with FDA regulation

of medical devices, including FDA requirements for records and reports, in order to prohibit

introduction of medical devices that are adulterated or misbranded, and to assure the safety and

effectiveness of medical devices. In particular, manufacturers must keep records and make reports
                                                  19
Case 1:20-cv-00367-TFM-M Document 1 Filed 07/22/20 Page 20 of 47                        PageID #: 20




of any medical device that may have caused or contributed to death or serious injury, or if the

device has malfunctioned in a manner likely to cause or contribute to death or serious injury.

Federal law also mandates that the FDA establish regulations requiring a manufacturer of a medical

device to report promptly to FDA any correction or removal of a device undertaken to reduce a

risk to health posed by the device, or to remedy a violation of federal law by which a device may

present a risk to health. See 21 U.S.C. §360(i).

       81.     Pursuant to federal law, the Secretary of Health and Human Services may prescribe

regulations requiring that the methods used in, and that facilities and controls used for, the

manufacture, pre-production design validation (including a process to assess the performance of a

device but not including an evaluation of the safety or effectiveness of a device), packaging,

storage, and installation of a device conform to current good manufacturing practices, as prescribed

in such regulations, to assure that the device will be safe and effective and otherwise in compliance

with federal law. See 21 U.S.0 §360j(f).

       82.     Pursuant to FDA regulation, adverse events associated with a medical device must

be reported to FDA within 30 days after the manufacturer becomes aware that a device may have

caused or contributed to death or serious injury, or that a device has malfunctioned and would be

likely to cause or contribute to death or serious injury if the malfunction was to recur. Such reports

must contain all information reasonably known to the manufacturer, including any information that

can be obtained by analysis, testing, or other evaluation of the device, and any information in the

manufacturer's possession. In addition, manufacturers are responsible for conducting an

investigation of each adverse event and must evaluate the cause of the adverse event. See 21 CFR

§803.50.

       83.     Pursuant to federal regulation, manufacturers of medical devices must also describe

in every individual adverse event report whether remedial action was taken in regard to the adverse
                                                   20
Case 1:20-cv-00367-TFM-M Document 1 Filed 07/22/20 Page 21 of 47                       PageID #: 21




event, and whether the remedial action was reported to FDA as a removal or correction of the

device. See 21 CFR §803.52.

       84.     Pursuant to federal regulation, manufacturers must report to FDA within five (5)

business days after becoming aware of any reportable MDR event or events, including a trend

analysis that necessitates remedial action to prevent an unreasonable risk of substantial harm to the

public health. See 21 CFR §803.53.

       85.     Pursuant to federal regulation, device manufacturers must report promptly to FDA

any device corrections and removals and maintain records of device corrections and removals. FDA

regulations require submission of a written report within ten (10) working days of any correction or

removal of a device initiated by the manufacturer to reduce a risk to health posed by the device, or

to remedy a violation of the Act caused by the device, which may present a risk to health. The

written submission must contain, among other things, a description of the event giving rise to the

information reported and the corrective or removal actions taken, and any illness or injuries that

have occurred with use of the device, including reference to any device report numbers.

Manufacturers must also indicate the total number of devices manufactured or distributed which

are subject to the correction or removal and provide a copy of all communications regarding the

correction or removal. See 21 CFR §806.

       86.     Pursuant to federal regulation, manufacturers must comply with specific quality

system requirements promulgated by the FDA. These regulations require manufacturers to meet

design control requirements, including but not limited to conducting design validation to ensure

that devices conform to defined user needs and intended uses. Manufacturers must also meet

quality standards in manufacture and production. Manufacturers must establish and maintain

procedures for implementing corrective actions and preventive actions and investigate the cause of

nonconforming products and take corrective action to prevent recurrence. Manufacturers are also
                                                 21
Case 1:20-cv-00367-TFM-M Document 1 Filed 07/22/20 Page 22 of 47                     PageID #: 22




required to review and evaluate all complaints and determine whether an investigation is necessary.

Manufacturers are also required to use statistical techniques where necessary to evaluate product

performance. See 21 CFR §820.

       87.     The regulations requiring conformance to good manufacturing practices are set forth

in 21 CFR §820 et seq. As explained in the Federal Register, because the Current Good

Manufacturing Practice (CGMP) regulations apply to a variety of medical devices, the regulations

do not prescribe the details for how a manufacturer must produce a device. Rather, the quality

system regulations provide a framework of basic requirements for each manufacturer to use in

establishing a quality system appropriate to the devices designed and manufactured, and the

manufacturing processes employed. Manufacturers must adopt current and effective methods and

procedures for each device they design and manufacture to comply with and implement the basic

requirements set forth in the quality system regulations.

       88.     Pursuant to 21 CFR §820.1(c), the failure to comply with any applicable provision

in Part 820 renders a device adulterated under section 501(h) of the Federal Food Drug & Cosmetic

Act ("the Act") (21 U.S.C. § 351).

       89.     Pursuant to 21 CFR §820.5, each manufacturer shall establish and maintain a quality

system that is appropriate for the specific medical device designed or manufactured. "Quality

system" means the organization's structure, responsibilities, procedures, processes, and resources

for implementing quality management. See 21 CFR §820.3(v).

       90.     Pursuant to 21 CFR §820.22, each manufacturer shall establish procedures for

quality audits and conduct such audits to assure that the quality system is in compliance with the

established quality system requirements and to determine the effectiveness of the quality system.




                                                22
Case 1:20-cv-00367-TFM-M Document 1 Filed 07/22/20 Page 23 of 47                       PageID #: 23




       91.     Pursuant to 21 CFR §820.30(a), each manufacturer shall establish and maintain

procedures to control the design of the device in order to ensure that specified design requirements

are met.

       92.     Pursuant to 21 CFR §820.30(d), each manufacturer shall establish and maintain

procedures for defining and documenting design output in terms that allow an adequate evaluation

of conformance to design input requirements.

       93.     Pursuant to 21 CFR §820.30(e), each manufacturer shall establish and maintain

procedures to ensure that formal documented reviews of the design results are planned and

conducted at appropriate stages of the device's design development.

       94.     Pursuant to 21 CFR §820.30(f), each manufacturer shall establish and maintain

procedures for verifying the device design to confirm that the device design output meets the design

input requirements.

       95.     Pursuant to 21 CFR §820.30(g), each manufacturer shall establish and maintain

procedures for validating the device design. Design validation shall be performed under defined

operating conditions on initial production units, lots, or batches, or their equivalents. Design

validations shall ensure that devices conform to defined user needs and intended uses and shall

include testing of production units under actual or simulated use conditions.

       96.     Pursuant to 21 CFR §820.30(h), each manufacturer shall establish and maintain

procedures to ensure that the device design is correctly translated into production specifications.

       97.     Pursuant to 21 CFR §820.30(i), each manufacturer shall establish and maintain

procedures for the identification, documentation, validation or where appropriate verification,

review, and approval of design changes before their implementation.

       98.     Pursuant to 21 CFR §820.70(a), each manufacturer shall develop, conduct,

control, and monitor production processes to ensure that a device conforms to its specifications.
                                                 23
Case 1:20-cv-00367-TFM-M Document 1 Filed 07/22/20 Page 24 of 47                       PageID #: 24




Where deviations from device specifications could occur as a result of the manufacturing process,

the manufacturer shall establish and maintain process control procedures that describe any

process controls necessary to ensure conformance to specifications. Such process controls shall

include:

               a.      Documented instructions, standard operating procedures (SOPs), and
                       methods that define and control the manner of production;

               b.      Monitoring and control of process parameters and component and device
                       characteristics during production;

               c.      Compliance with specified reference standards or codes;

               d.      The approval of processes and process equipment; and

               e.      Criteria for workmanship which shall be expressed in documented
                       standards or by means of identified and approved representative samples.

       99.     Pursuant to 21 CFR §820.70(b), each manufacturer shall establish and maintain

procedures for changes to a specification, method, process, or procedure.

       100.    Pursuant to 21 CFR §820.70(c), each manufacturer shall establish and maintain

procedures to adequately control environmental conditions that could reasonably be expected to

have an adverse effect on product quality, including periodic inspection of environmental control

system(s) to verify that the system, including necessary equipment, is adequate and functioning

properly.

       101.    Pursuant to 21 CFR §820.70(e), each manufacturer shall establish and maintain

procedures to prevent contamination of equipment or product by substances that could reasonably

be expected to have an adverse effect on product quality.

       102.    Pursuant to 21 CFR §820.70(g), each manufacturer shall ensure that all equipment

used in the manufacturing process meets specified requirements and is appropriately designed,

constructed, placed, and installed to facilitate maintenance, adjustment, cleaning and use.


                                                 24
Case 1:20-cv-00367-TFM-M Document 1 Filed 07/22/20 Page 25 of 47                     PageID #: 25




       103.    Pursuant to 21 CFR §820.70(h), each manufacturer shall establish and maintain

procedures for the use and removal of manufacturing material which could reasonably be expected

to have an adverse effect on product quality to ensure that it is removed or limited to an amount

that does not adversely affect the device's quality.

       104.    Pursuant to 21 CFR §820.70(i), when computers or automated data processing

systems are used as part of production or the quality system, the manufacturer shall validate

computer software for its intended use according to an established protocol.

       105.    Pursuant to 21 CFR §820.72, each manufacturer shall ensure that all inspection,

measuring, and test equipment, including mechanical, automated, or electronic inspection and test

equipment is suitable for its intended purposes and is capable of producing valid results. Each

manufacturer shall establish and maintain procedures to ensure that equipment is routinely

calibrated, inspected, checked, and maintained.

        106. Pursuant to 21 CFR §820.75(a), where the results of a process cannot be fully

verified by subsequent inspection and testing, the process shall be validated with a high degree of

assurance and approved according to established procedures. "Process validation" means

establishing by objective evidence that a process consistently produces a result or product meeting

its predetermined specifications. See 21 CFR §820.3(z)(1).

        107. Pursuant to 21 CFR §820.75(b), each manufacturer shall establish and maintain

procedures for monitoring and control of process parameters for validated processes to ensure that

the specified requirements continue to be met. Each manufacturer shall ensure that validated

processes are performed by qualified individuals.

        108. Pursuant to 21 CFR §820.90, each manufacturer shall establish and maintain

procedures to control product that does not conform to specified requirements.



                                                  25
Case 1:20-cv-00367-TFM-M Document 1 Filed 07/22/20 Page 26 of 47                        PageID #: 26




        109. Pursuant to 21 CFR §820.100, each manufacturer shall establish and maintain

procedures for implementing corrective and preventive action. The procedures shall include

requirements for:

              a.        Analyzing processes, work operations, concessions, quality audit reports,
                        quality records, service records, complaints, returned product, and other
                        sources of quality data to identify existing and potential causes of
                        nonconforming product, or other quality problem,

              b.        Investigating the cause of nonconformities relating to product, processes and
                        the quality system;

              c.        Identifying the action(s) needed to correct and prevent recurrence of
                        nonconforming product and other quality problems;

              d.        Verifying or validating the corrective and preventative action to ensure that
                        such action is effective and does not adversely affect the finished device;

              e.        Implementing and recording changes in methods and procedures needed to
                        correct and prevent identified quality problems;

              f.        Ensuring that information related to quality problems or nonconforming
                        product is disseminated to those directly responsible for assuring the quality
                        of such product or the prevention of such problems; and

              g.        Submitting relevant information on identified quality problems, as well as
                        corrective and preventative actions, for management review.

                           DEFENDANTS' RECOVERY FILTER
                      SYSTEM IS A 510(k) CLEARED MEDICAL DEVICE

       110.   Defendants submitted a §510(k) premarket notification and obtained marketing

clearance for its Recovery Filter System from the FDA under Section 510(k) of the Act. See 21

U.S.C. §360 et seq.

       111.   Under the §510(k) approval process, the FDA determined that Defendants'

Recovery Filter System was "substantially equivalent" to devices that have been reclassified in

accordance with the provisions of the Act and did not require FDA approval of a pre-market

approval application (PMA).


                                                  26
Case 1:20-cv-00367-TFM-M Document 1 Filed 07/22/20 Page 27 of 47                        PageID #: 27




        112.    Defendants' Recovery Filter System is adulterated pursuant to 21 U.S.C. §351

because, among other things, it failed to meet established performance standards, and/or the

methods, facilities, or controls used for its manufacture, packing, storage or installation are not in

conformity with federal requirements. See 21 U.S.C. §351.

        113.    Defendants' Recovery Filter System is misbranded because, among other things, it

is dangerous to health when used in the manner prescribed, recommended or suggested in the

labeling thereof. See 21 U.S.C. §352.

        114.    Defendants' Recovery Filter System is adulterated pursuant to 21 U.S.C. §351

because Defendants failed to establish and maintain Current Good Manufacturing Practice for their

Recovery Filter System in accordance with 21 CFR §820 et seq., as set forth above.

          115. Defendants failed to establish and maintain Current Good Manufacturing Practice

with respect to the quality audits, quality testing and process validation for their Recovery Filter

System.

          116. As a result of Defendants' failure to establish and maintain Current Good

Manufacturing Practice as set forth above, Defendants' Recovery Filter System was defective and

failed, resulting in injuries to the Plaintiff.

                  SPECIFIC FACTUAL ALLEGATIONS AS TO PLAINTIFF

        117.    On or about March 6, 2005, Plaintiff underwent surgical placement of a Recovery

Filter System at Mobile Infirmary in Mobile, Alabama.

        118.    This Recovery Filter was designed, manufactured, prepared, compounded,

assembled, processed, marketed, distributed, and sold by Defendants Bard and BPV.

        119.    On November 11, 2019, Plaintiff Rachel Redding went to the Springhill Medical

Center in Mobile, Alabama with severe abdominal pain. While at the hospital, Mrs. Redding

underwent imaging and at this time it was discovered that she was suffering from severe abdominal
                                                  27
Case 1:20-cv-00367-TFM-M Document 1 Filed 07/22/20 Page 28 of 47                         PageID #: 28




pain caused by her IVC Filter which had fractured, migrated and legs were protruding into her IVC.

Plaintiff had to receive medical treatment as a result of the failure of the Recovery Filter System.

While treating her abdominal pain, it was discovered that the Bard Recovery Filter had become

fractured and would require surgery to remove the filter. On or about November 15, 2019, Rachel

Redding, while hospitalized at Springhill Medical Center, had surgery to remove the Bard

Recovery Filter System from Rachel Redding's body because it had increased her likelihood of

developing further migration and fracture. The Recovery filter was removed with the exception of

the fractured leg which is presently in her liver. Plaintiff has incurred significant medical expenses

and has endured extreme pain and suffering, loss of enjoyment of life, and other losses. While

pieces of the defective Recovery Filter System were able to be removed from her body, the total

damage caused from the filter is still unknown as Plaintiff still has a fractured leg of the filter

protruding into her liver and will have to continue to have follow-up exams.

                               FRAUDULENT CONCEALMENT

       120.    Any applicable statutes of limitation have been tolled by the knowing and active

concealment and denial of material facts known by Defendants when they had a duty to disclose

those facts. Defendants, through their affirmative misrepresentations, actively concealed from

Plaintiff and Plaintiff's treating physicians the true risks associated with the Recovery Filter System

and have kept Plaintiff ignorant of vital information essential to the pursuit of her claims, without

any fault or lack of diligence on Plaintiff's part, for the purpose of obtaining delay on Plaintiff's

part in filing on her causes of action. Defendants' fraudulent concealment did result in such delay.

       121.    Defendants are estopped from relying on the statute of limitations defense because

of Defendants' false representations of the safety, efficacy, and quality of the Recovery Filter

System, upon which Plaintiff and her treating physicians relied. Due to Plaintiff's reliance on

Defendants' false representations, Plaintiff and her treating physicians did not monitor the status of
                                                  28
Case 1:20-cv-00367-TFM-M Document 1 Filed 07/22/20 Page 29 of 47                       PageID #: 29




the implanted device in a manner that would have revealed its defective condition and did not

investigate Defendants' conduct in connection with its Recovery Filter System until Plaintiff sought

treatment for symptoms that prompted her treating physician to remove the device. Upon

discovering the condition of the device, Plaintiff acted with due diligence by promptly investigating

Defendants' wrongdoing and filing this suit.

        122. The Defendants are and were under a continuing duty to disclose the true character,

quality and nature of the device that was implanted in Plaintiff, but instead they concealed them.

                            CORPORATE/VICARIOUS LIABILITY

        123. At all times herein mentioned, each Defendant was the agent, servant, partner, aider

and abettor, co-conspirator and/or joint venturer of the other Defendant herein and was at all times

operating and acting within the purpose and scope of said agency, service, employment,

partnership, conspiracy and/or joint venture and rendered substantial assistance and encouragement

to the other Defendant, knowing that their collective conduct constituted a breach of duty owed to

the Plaintiff, and the public at large.

        124. There exists at all times herein mentioned a unity of interest in ownership between

Defendants such that any individuality and separateness between them has ceased and Defendants

are the alter ego of each other. Adherence to the fiction of the separate existence of these

Defendants as entities distinct from the other will permit an abuse of the corporate privilege and

would sanction a fraud and/or would promote injustice.

        125. At all times herein mentioned, Defendants were engaged in the business of, or

were successors in interest to, entities engaged in the business of researching, designing,

formulating, compounding, testing, manufacturing, producing, processing, assembling,

inspecting, distributing, marketing, labeling, promoting, packaging, prescribing and/or



                                                 29
Case 1:20-cv-00367-TFM-M Document 1 Filed 07/22/20 Page 30 of 47                          PageID #: 30




advertising for sale, and selling products for use by Plaintiff. As such, each Defendant is

individually, as well as jointly and severally, liable to Plaintiff for her damages.

          126. At all times herein mentioned, the officers and/or directors of the Defendants named

herein participated in, authorized and/or directed the production and promotion of the

aforementioned products when they knew, or with the exercise of reasonable care and diligence

should have known, of the hazards and dangerous propensities of said products, and thereby

actively participated in the tortious conduct that resulted in the injuries suffered by Plaintiff.

                                    FIRST CAUSE OF ACTION

                                           NEGLIGENCE

          127. Plaintiffs re-allege and incorporate by reference each and every allegation contained

in the foregoing paragraphs as though fully set forth herein.

          128. At all times relevant to this cause of action, Defendants Bard and BPV were in the

business of designing, developing, setting specifications, manufacturing, marketing, selling, and

distributing the Recovery Filter.

          129. Defendants designed, manufactured, marketed, inspected, labeled, promoted,

distributed and sold the Recovery Filter that was implanted in Plaintiff.

          130. Defendants had a duty to exercise reasonable and prudent care in the development,

testing, design, manufacture, inspection, marketing, labeling, promotion, distribution and sale of

the Recovery Filter so as to avoid exposing others to foreseeable and unreasonable risks of harm.

          131. Defendants knew or reasonably should have known that the Recovery Filter was

dangerous or was likely to be dangerous when used in its intended or reasonably foreseeable

manner.

          132. At the time of manufacture and sale of the Recovery Filter (2004 until August 2005),

Defendants knew or should have known that the Recovery Filter:
                                                  30
Case 1:20-cv-00367-TFM-M Document 1 Filed 07/22/20 Page 31 of 47                       PageID #: 31




                 a. Was designed and manufactured in such a manner so as to present an
                    unreasonable risk of fracture of portions of the device; and/or

                 b. Was designed and manufactured so as to present an unreasonable risk of
                    migration of the device and/or portions of the device; and/or

                 c. Was designed and manufactured so as to present an unreasonable risk of the
                    device tilting and/or perforating the vena cava wall; and/or

                 d. Was designed and manufactured to have unreasonable and insufficient
                    strength or structural integrity to withstand normal placement within the
                    human body.

        133. At the time of manufacture and sale of the Recovery Filter (2004 until August

2005), Defendants knew or should have known that using the Recovery Filter in its intended use

or in a reasonably foreseeable manner created a significant risk of a patient suffering severe health

side effects, including, but not limited to: hemorrhage; cardiac/pericardial tamponade; cardiac

arrhythmia and other symptoms similar to myocardial infarction; perforations of tissue, vessels

and organs; and other severe personal injuries and diseases, which are permanent in nature,

including, but not limited to, death, physical pain and mental anguish, scarring and disfigurement,

diminished enjoyment of life, continued medical care and treatment due to chronic injuries/illness

proximately caused by the device; and the continued risk of requiring additional medical and

surgical procedures including general anesthesia, with attendant risk of life-threatening

complications.

        134. Defendants knew or reasonably should have known that consumers or users of the

Recovery Filter would not realize the danger associated with using the device in its intended use

and/or in a reasonably foreseeable manner.

        135. Defendants breached their duty to exercise reasonable and prudent care in the

development, testing, design, manufacture, inspection, marketing, labeling, promotion,




                                                 31
Case 1:20-cv-00367-TFM-M Document 1 Filed 07/22/20 Page 32 of 47                      PageID #: 32




distribution and sale of the Recovery Filter in, among other ways, the following acts and

omissions:

             a. Designing and distributing a product in which they knew or should have known
                that the likelihood and severity of potential harm from the product exceeded the
                burden of taking safety measures to reduce or avoid harm;

             b. Failing to use reasonable care in manufacturing the product and producing a
                product that differed from their design or specifications or from other typical
                units from the same production line;

             c. Failing to use reasonable care to warn or instruct Plaintiff, Plaintiffs physicians,
                or the general health care community about the Recovery Filter's substantially
                dangerous condition or about facts making the product likely to be dangerous;

             d. Failing to perform reasonable pre- and post-market testing of the Recovery
                Filter to determine whether or not the product was safe for its intended use;

             e. Failing to provide adequate instructions, guidelines, and safety precautions to
                those persons to whom it was reasonably foreseeable would prescribe, use, and
                implant the Recovery Filter;

             f. Advertising, marketing and recommending the use of the Recovery Filter,
                while concealing and failing to disclose or warn of the dangers known by the
                Defendants to be connected with and inherent in the use of the Recovery Filter;

             g. Representing that the Recovery Filter was safe for its intended use when in fact,
                the Defendants knew and should have known the product was not safe for its
                intended purpose;

             h. Continuing manufacture and sale of the Recovery Filter with the knowledge that
                said product was dangerous and not reasonably safe, and failing to comply with
                FDA regulations and policy;

             i. Failing to use reasonable and prudent care in the design, research, manufacture,
                and development of the Recovery Filter so as to avoid the risk of serious harm
                associated with the use of the Recovery Filter;

             j. Advertising, marketing, promoting and selling the Recovery Filter for uses other
                than as approved and indicated in the product's label;

             k. Failing to establish an adequate quality assurance program used in the
                manufacturing of the Recovery Filter System; and

             1. Failing to establish and maintain an adequate post-market surveillance program.


                                               32
Case 1:20-cv-00367-TFM-M Document 1 Filed 07/22/20 Page 33 of 47                         PageID #: 33




        136. A reasonable manufacturer, distributor, or seller under the same or similar

circumstances would not have engaged in the before-mentioned acts and omissions.

        137. As a direct and proximate result of the foregoing negligent acts and omissions by

Defendants, Plaintiff has suffered and will continue to suffer serious physical injuries, economic

loss, loss of enjoyment of life, disability, and other losses, in an amount to be determined at trial.

                                 SECOND CAUSE OF ACTION

                 STRICT PRODUCTS LIABILITY — FAILURE TO WARN

       138.    Plaintiffs re-allege and incorporate by reference each and every allegation contained

in the foregoing paragraphs as though fully set forth herein.

       139.    Defendants designed, set specifications, manufactured, prepared, compounded,

assembled, processed, marketed, labeled, distributed, and sold the Recovery Filter, including the

one implanted into Plaintiff, into the stream of commerce and in the course of same, directly

advertised and marketed the device to consumers or persons responsible for consumers, and

therefore had a duty to warn of risk of harm associated with the use of the device and to provide

adequate instructions on the safe and proper use of the device.

       140.    At the time Defendants designed, manufactured, prepared, compounded,

assembled, processed, marketed, labeled, distributed, and sold the device into the stream of

commerce, Defendants knew or should have known the device was defective and presented an

unreasonable danger to users of the product when put to its intended and reasonably anticipated

use. The Defendants failed to adequately warn of the device's known or reasonably knowable

dangerous propensities and failed to provide adequate instructions on the safe and proper use of

the device.

       141.    The Defendants knew or should have known at the time they manufactured, labeled,

distributed and sold the Recovery Filter, which was implanted into Plaintiff, that the Recovery
                                                  33
Case 1:20-cv-00367-TFM-M Document 1 Filed 07/22/20 Page 34 of 47                          PageID #: 34




Filter posed a significant and higher risk than other similar devices of device failure (fracture,

migration, tilting, and perforation of the vena cava wall) and resulting serious injuries.

       142.    Therefore, Defendants had a duty to warn of the risk of harm associated with the

use of the device and to provide adequate instructions on the safe and proper use of the device.

Defendants further had a duty to warn of dangers that they became aware of and to provide proper

safety instructions even after the device was distributed and implanted into Plaintiff.

        143. The Defendants failed to timely and reasonably warn of material facts regarding the

safety and efficacy of the Recovery Filter. No healthcare provider, including Plaintiff’s physicians,

or patient would have used the device in the manner directed, had those facts been made known to

the prescribing healthcare providers and/or ultimate users of the device.

        144. The warnings, labels, and instructions provided by Defendants at all times relevant

to this action are and were inaccurate, intentionally misleading, and misinformed, and

misrepresented the risks and benefits and lack of safety and efficacy associated with the device.

        145. The Defendants failed to perform, establish or otherwise facilitate adequate testing

and/or quality assurance programs; either of which would have shown that the device posed serious

and potential life-threatening adverse effects and complications.

        146. The health risks associated with the device as described herein are of such a nature

that ordinary consumers would not have readily recognized the potential harm.

        147. The Recovery filter implanted into Plaintiff was unreasonably dangerous and

defective at the time Defendants released it into the stream of commerce due to inadequate

warnings, labeling and/or instructions accompanying the product.

        148. When Plaintiff was implanted with the device, Defendants failed to provide any

warnings, instructions, or labels regarding the severity and extent of health risks posed by the

device, as discussed herein.
                                                 34
Case 1:20-cv-00367-TFM-M Document 1 Filed 07/22/20 Page 35 of 47                         PageID #: 35




         149. Neither Plaintiff nor her healthcare providers knew of the substantial danger

associated with the intended and foreseeable use of the device as described herein until after

Plaintiff's injury.

         150. Plaintiff and Plaintiff’s healthcare providers used the device in a normal, customary,

intended, and foreseeable manner, namely as a surgically implanted device used to prevent

pulmonary embolisms.

         151. The Recovery Filter implanted into Plaintiff was in the same condition as when it

was manufactured, inspected, marketed, labeled, promoted, distributed and sold by Defendants.

         152. As a direct and proximate result of Defendants' lack of sufficient warning and/or

instructions, Plaintiff has suffered and will continue to suffer serious physical injuries, economic

loss, loss of enjoyment of life, disability, and other losses, in an amount to be determined at trial.

                                  THIRD CAUSE OF ACTION

                      STRICT PRODUCTS LIABILITY — DESIGN DEFECTS

         153. Plaintiffs re-allege and incorporate by reference each and every allegation contained

in the foregoing paragraphs as though fully set forth herein.

         154. At all times relevant to this action, Defendants developed, tested, designed,

manufactured, inspected, labeled, promoted, distributed and sold into the stream of commerce the

Recovery Filter, including the one implanted into Plaintiff.

         155. The Recovery Filter was expected to, and did, reach its intended consumers without

substantial change in the condition in which it was in when it left Defendants' possession. In the

alternative, any changes that were made to the Recovery Filter implanted into Plaintiff were

reasonably foreseeable to Defendants.




                                                  35
Case 1:20-cv-00367-TFM-M Document 1 Filed 07/22/20 Page 36 of 47                      PageID #: 36




        156. The Recovery Filter implanted into Plaintiff was defective in design at the time it

left Defendants' hands because it failed to perform as safely as persons who ordinarily use the

product would have expected.

        157. The Recovery Filter implanted into Plaintiff was defective in design at the time it

left Defendants' hands, in that its risks of harm exceeded its claimed benefits.

       158.    Plaintiff and Plaintiff's healthcare providers used the Recovery Filter in a manner

that was reasonably foreseeable to Defendants.

       159.    Neither Plaintiff nor Plaintiff's healthcare providers could have, by the exercise of

reasonable care, discovered the device's defective condition or perceived its unreasonable dangers

prior to Plaintiff's implantation with the device.

       160.    As a direct and proximate result of the Recovery Filter's defective design, Plaintiff

has suffered and will continue to suffer serious physical injuries, economic loss, loss of enjoyment

of life, disability, and other losses, in an amount to be determined at trial.

                                 FOURTH CAUSE OF ACTION

              STRICT PRODUCTS LIABILITY — MANUFACTURING DEFECT

       161     Plaintiffs re-allege and incorporate by reference each and every allegation contained

in the foregoing paragraphs as though fully set forth herein.

       162.    Defendants designed, set specifications, manufactured, prepared, compounded,

assembled, processed, marketed, labeled, distributed, and sold the Recovery Filter that was

implanted into Plaintiff.

       163.    The Recovery Filter implanted into Plaintiff contained a manufacturing defect when

it left the Defendants' possession. The device differed from said Defendants' intended result and/or

from other ostensibly identical units of the same product line.



                                                     36
Case 1:20-cv-00367-TFM-M Document 1 Filed 07/22/20 Page 37 of 47                      PageID #: 37




       164.    Plaintiff and Plaintiff's healthcare providers used the device in a manner that was

reasonably foreseeable to Defendants.

       166.    As a result of this condition, the product injured Plaintiff and failed to perform as

safely as the ordinary consumer would expect when used in a reasonably foreseeable manner. As

a direct and proximate result of the Recovery Filter's manufacturing defect, Plaintiff has suffered

and will continue to suffer serious physical injuries, economic loss, loss of enjoyment of life,

disability, and other losses, in an amount to be determined at trial.

                                  FIFTH CAUSE OF ACTION

                             BREACH OF EXPRESS WARRANTY

       167.    Plaintiffs re-allege and incorporate by reference each and every allegation contained

in the foregoing paragraphs as though fully set forth herein.

       168.    The Defendants through their officers, directors, agents, representatives, written

literature and packaging, and written and media advertisement, expressly warranted that the

Recovery Filter was safe and fit for use by consumers, was of merchantable quality, did not produce

dangerous side effects, and was adequately tested and fit for its intended use.

       169.    At the time of making such express warranties, the Defendants knew and/or should

have known that the Recovery Filter did not conform to the express warranties and representations

and that, in fact, the Recovery Filter is not safe and poses serious health risks, of which the

Defendants did not accurately warn.

       170.    As a foreseeable, direct, and proximate result of the breach of the express

warranties, Plaintiff suffered severe personal injuries and economic loss.

       171.    Plaintiff, her healthcare providers, and other consumers relied on the express

warranties made by Defendants regarding the safety and efficacy of the Recovery Filter and were

reasonable in doing so.
                                                  37
Case 1:20-cv-00367-TFM-M Document 1 Filed 07/22/20 Page 38 of 47                        PageID #: 38




        172.    Defendants breached their express warranties because the Recovery Filter was and

continues to be defective and not reasonably safe for its intended purpose.

        173.    Defendants expressly represented and warranted to the medical community and

American consumers, including Plaintiff and her healthcare providers that the Recovery Filter was

safe and fit for the purposes intended, that it was of merchantable quality, that it did not pose

dangerous health risks in excess of those risks associated with use of other similar devices, that the

side effects it did produce were accurately reflected in the warnings, and that it was adequately

tested and fit for its intended use.

        174.    Defendants knew and/or should have known that the representations and express

warranties were false, misleading, and untrue in that said Defendants knew the Recovery Filter was

not safe and fit for its intended use, and that the Recovery Filter System caused its users serious

injuries that were not adequately warned of, identified, or represented by Defendants.

        175.    As a foreseeable, direct and proximate result of Defendants breaching their express

warranties, as described herein, Plaintiff has suffered injuries as described herein.

                                   SIXTH CAUSE OF ACTION

                              BREACH OF IMPLIED WARRANTY

        176.    Plaintiffs re-allege and incorporate by reference each and every allegation contained

in the foregoing paragraphs as though fully set forth herein.

        177.    At all times relevant to this action, Defendants designed, researched, developed,

manufactured, tested, labeled, inspected, advertised, promoted, marketed, sold, and distributed into

the stream of commerce the Recovery Filter System for use as a temporary surgically implanted

device used to prevent pulmonary embolisms and for uses other than as approved and indicated in

the product's instructions, warnings, and labels.



                                                    38
Case 1:20-cv-00367-TFM-M Document 1 Filed 07/22/20 Page 39 of 47                       PageID #: 39




       178.    At the time and place of the sale, distribution, and supply of Defendants' Recovery

Filter System to Plaintiff by way of her healthcare providers and medical facilities, Defendants

expressly represented and warranted, by labeling materials submitted with the product, that the

Recovery Filter System was safe and effective for its intended use.

       179.    Defendants knew of the intended use of the Recovery Filter System, at the time they

marketed, sold, and distributed the product for use by Plaintiff, and impliedly warranted the product

to be of merchantable quality, and safe and fit for its intended use.

       180.    Defendants impliedly represented and warranted to the healthcare community,

Plaintiff, and her healthcare providers, that the Recovery Filter System was safe and of

merchantable quality and fit for the ordinary purpose for which the product was intended and

marketed to be used.

       181. The representations and implied warranties made by Defendants were false,

misleading, and inaccurate because the Recovery Filter System was defective, unsafe,

unreasonably dangerous, and not of merchantable quality, when used as it was marketed and

intended to be used. Specifically, at the time Recovery Filter System implanted into Plaintiff left

Defendants' hands, it was not in a merchantable condition in that:

               a. It was designed in such a manner so as to be prone to a statistically high
                  incidence of failure, including fracture, migration, excessive tilting, and
                  perforation of the inferior vena cava; and

               b. It was designed in such a manner so as to result in a statistically significant
                  incidence of injury to the organs and anatomy.

       182.    Plaintiff and her healthcare providers reasonably relied on the superior skill and

judgment of Defendants as the designers, researchers and manufacturers of the product, as to

whether the Recovery Filter System was of merchantable quality, safe, and fit for its intended use,




                                                 39
Case 1:20-cv-00367-TFM-M Document 1 Filed 07/22/20 Page 40 of 47                       PageID #: 40




and also relied on the implied warranty of merchantability and fitness for the particular use and

purpose for which the Recovery Filter System was manufactured and sold.

       183.      Defendants placed the Recovery Filter System into the stream of commerce in a

defective, unsafe, and unreasonably dangerous condition, and the product was expected to and did

reach Plaintiff without substantial change in the condition in which the Recovery Filter System

was manufactured and sold.

       184.      Defendants breached their implied warranty because their Recovery Filter System

was not fit for its intended use and purpose.

       185.      As a proximate result of the Defendants breaching their implied warranties,

Plaintiff was caused to suffer the injuries and damages described in this complaint.

                                SEVENTH CAUSE OF ACTION

                           FRAUDULENT MISREPRESENTATION

       186.      Plaintiffs incorporate by reference all preceding paragraphs as if fully set forth

herein and further alleges on information and belief as follows.

       187.      Defendants, having undertaken the manufacturing, marketing, dispensing,

distribution and promotion of Recovery Filter System, owed a duty not to deceive Plaintiff, her

healthcare providers and the public regarding the character, safety, quality and/or effectiveness of

their product.

       188.      Since the product's approval and on multiple occasions to the present date,

Defendants fraudulently misrepresented and published information in various forms of media

(including, but not limited to, ad campaigns, television, interne, etc.) regarding their product's

character, safety, quality and effectiveness.




                                                 40
Case 1:20-cv-00367-TFM-M Document 1 Filed 07/22/20 Page 41 of 47                         PageID #: 41




           189.   At the time of Defendants' fraudulent misrepresentations, Plaintiff and/or her

healthcare providers were unaware of the falsity of the statements and reasonably believed them to

be true.

           190.   Defendants breached their duties to Plaintiff by providing false, incomplete, and

misleading information regarding the Recovery Filter System.

           191.   Defendants acted with deliberate intent to deceive and mislead Plaintiff, her medical

providers, and the public.

           192.   Plaintiff and/or her healthcare providers reasonably relied on Defendants' deceptive,

inaccurate and fraudulent misrepresentations.

           193.   As a direct and proximate result of Defendants' fraudulent misrepresentations,

Plaintiff suffered physical pain and mental anguish, diminished enjoyment of life, and medical,

health, incidental and related expenses.

           194.   Defendants' conduct was committed with knowing, conscious, wanton, willful and

deliberate disregard for the value of human life and the rights and safety of patients/consumers,

including Plaintiff, thereby entitling Plaintiff to punitive and exemplary damages so as to punish

Defendants and deter them from similar conduct in the future.

           195.   Plaintiff discovered Defendants' fraudulent misrepresentations less than two months

after discovering the filter had fractured and migrated. Plaintiff could not, by the exercise of due

diligence, have discovered Defendants' fraud at an earlier date.

                                   EIGHTH CAUSE OF ACTION

                              NEGLIGENT MISREPRESENTATION

           196.   Plaintiffs re-allege and incorporate by reference each and every allegation contained

in the foregoing paragraphs as though fully set forth herein.



                                                   41
Case 1:20-cv-00367-TFM-M Document 1 Filed 07/22/20 Page 42 of 47                          PageID #: 42




       197.    At all times relevant to this cause, and as detailed supra, Defendants negligently

provided Plaintiff, the public at large, and the medical community with false or incorrect

information, or omitted or failed to disclose material information concerning the Recovery Filter

System, including, but not limited to, misrepresentations relating to the following subject areas:

                a.     The safety of the Recovery Filter System;

                b.     The efficacy of the Recovery Filter System;

                c.     The rate of failure of the Recovery Filter System; and

               d.      The approved uses of the Recovery Filter System.

       198.    The information distributed by Defendants to the public, the medical community

and Plaintiff in the form of reports, press releases, advertising campaigns, labeling materials, print

advertisements, and commercial media contained material representations, which were false and

misleading, and contained omissions and concealment of the truth about the dangers of the use of

the Recovery Filter System. Defendants made the foregoing misrepresentations knowing that they

were false or without reasonable basis. These materials included the instructions for use and

warning document that was included in the package of the Recovery Filter System that was

implanted into Plaintiff.

       199.    The Defendants' intent and purpose in making these misrepresentations was to

deceive and defraud the public and the medical community, including Plaintiff and Plaintiff's

healthcare providers; to gain the confidence of the public and the medical community, including

Plaintiff's healthcare providers; to falsely assure Plaintiff and Plaintiffs healthcare providers of the

quality of the Recovery Filter System and its fitness for use; and to induce the public and the

medical community, including Plaintiff's healthcare providers, to request, recommend, prescribe,

implant, purchase, and continue to use the Recovery Filter System.



                                                  42
Case 1:20-cv-00367-TFM-M Document 1 Filed 07/22/20 Page 43 of 47                            PageID #: 43




        200.    The foregoing representations and omissions by Defendants were in fact false. The

Recovery Filter System is not safe, fit, and effective for human use in its intended and reasonably

foreseeable manner. Use of the Recovery Filter System is hazardous to patients' health, and said

device has a serious propensity to cause patients to suffer serious injuries, including without

limitation, the injuries Plaintiff suffered. Further, the device has a significantly higher rate of failure

and injury than do other comparable devices.

        201.    In reliance upon the false and negligent misrepresentations and omissions made by

Defendants, Plaintiff and her healthcare providers were induced to, and did use the Recovery Filter

System, thereby causing Plaintiff to sustain severe and permanent personal injuries. Defendants

knew and had reason to know that Plaintiff, her healthcare providers, and the general medical

community did not have the ability to determine the true facts intentionally and/or negligently

concealed and misrepresented by Defendants, and would not have prescribed and implanted same,

if the true facts regarding the device had not been concealed and misrepresented by Defendants.

        202.    Defendants had sole access to material facts concerning the defective nature of the

product and its propensity to cause serious and dangerous complications in the form of dangerous

injuries and damages to persons who are implanted with the Recovery Filter System.

        203.    At the time Defendants failed to disclose and misrepresented the foregoing facts,

and at the time Plaintiff used the Recovery Filter System, Plaintiff and her healthcare providers

were unaware of Defendants' negligent misrepresentations and omissions.

        204.    Plaintiff, her healthcare providers and the general medical community reasonably

relied upon the misrepresentations and omissions made by Defendants. Knowledge of the

concealed and misrepresented facts were critical to understanding the true dangers inherent in the

use of the Recovery Filter System.



                                                    43
Case 1:20-cv-00367-TFM-M Document 1 Filed 07/22/20 Page 44 of 47                         PageID #: 44




          205.   Plaintiff's and her healthcare providers' reliance on the foregoing misrepresentations

and omissions by Defendants was the direct and proximate cause of Plaintiff's harm as described

herein.

          206.   Plaintiff discovered Defendants' negligent misrepresentations less than two months

after discovering the filter had had tilted, migrated and fractured. Plaintiff should not, by the

exercise of due diligence, have discovered Defendants' fraud at an earlier date.

                             PUNITIVE DAMAGES ALLEGATIONS

          207.   Plaintiffs re-allege and incorporate by reference each and every allegation contained

in the foregoing paragraphs as though fully set forth herein.

          208.   Plaintiff's injury was the result of misconduct of Defendants that manifested a

flagrant disregard of the safety of persons who might be harmed by the product in question.

          209.   Defendants fraudulently withheld information known to be material and relevant to

the harm that Plaintiff suffered or misrepresented information of that type.

          210.   Defendants engaged in fraudulent and malicious conduct towards Plaintiff, her

medical providers and the public, and thereby acted with willful and wanton and/or conscious and

reckless disregard for the safety of Plaintiff and the public.

          211.   Defendants are liable to Plaintiff for punitive damages for their wanton, reckless

and/or willful conduct in the manufacturing, designing, formulating, producing, creating, making,

constructing, and/or assembling a product that is defective.

          212.   Plaintiff is entitled to an award of punitive and exemplary damages based upon

Defendants' intentional, willful, knowing, fraudulent and malicious acts, omissions, and conduct,

and their complete and total reckless disregard for the public safety and welfare.




                                                   44
Case 1:20-cv-00367-TFM-M Document 1 Filed 07/22/20 Page 45 of 47                           PageID #: 45




        213.    Defendants had knowledge of, and were in possession of evidence demonstrating

that, the Recovery Filter was defective and unreasonably dangerous and had a substantially higher

failure rate than did other similar devices on the market. Yet, Defendants failed to:

                a.      Inform or warn Plaintiff or her healthcare providers of the dangers;
                Establish and maintain an adequate quality and post-market surveillance system;
                and

        214.    Defendants acted to serve their own interests, having reasons to know and

consciously disregarding the substantial risk that their product might kill or significantly harm

patients, or significantly injure the rights of others. Defendants consciously pursued a course of

conduct knowing that such conduct created a substantial risk of significant harm to other persons.

        215.    As a direct, proximate, and legal result of Defendants' acts and omissions as

described herein, and Plaintiff Rachel Redding's implantation with Defendants' defective product,

Plaintiff has suffered and will continue to suffer serious physical injuries, economic loss, loss of

enjoyment of life, disability, and other losses, in an amount to be determined at trial.

                                   TENTH CAUSE OF ACTION

                                     LOSS OF CONSORTIUM

        216.    Plaintiffs incorporate by reference all prior allegations.

        217.    At all times relevant hereto, Plaintiff’s spouse Jeff Redding has suffered injuries

and losses as a result of Plaintiff’s injuries.

        218.    For the reasons set forth herein, Jeff Redding has necessarily paid and has become

liable to pay for medical aid, treatment, and medications, and will necessarily incur further

expenses of a similar nature in the future as a proximate result of Defendants’ misconduct.

        219.    For the reasons set forth herein, Jeff Redding has suffered and will continue to suffer

the loss of their loved ones’ support, companionship, services, society, love, and affection due to

Bard IVC Filter injury.
                                                  45
Case 1:20-cv-00367-TFM-M Document 1 Filed 07/22/20 Page 46 of 47                          PageID #: 46




       220.   Plaintiffs allege their marital relationship has been impaired and depreciated, and

the marital association between husband and wife has been altered.

       221.   Jeff Redding has suffered great emotional pain and mental anguish.

       222.   As a direct and proximate result of Bard’s misconduct, Jeff Redding has sustained

Injuries and Damages.

                                    PRAYER FOR DAMAGES

       WHEREFORE, Plaintiffs Rachel Redding and Jeff Redding, pray for relief on the entire

complaint, as follows:

              a.         Judgment to be entered against both Defendants on all causes of action of
                         this Complaint, including but not limited to:

                         1.     Physical pain and suffering in the past and which, in reasonable
                                probability, she will continue to suffer in the future;

                         2.     Physical impairment and incapacity in the past and which, in
                                reasonable probability, she will continue to suffer in the future;


                         3.     Pain, suffering and mental anguish in the past and which, in
                                reasonable probability, she will sustain in the future;

                         4.     Reasonable and necessary medical expenses for treatment received
                                in the past and, based upon reasonable medical probability, the
                                reasonable medical expenses she will need in the future; and

                         5.     Jeff Redding’s loss of consortium; and,

                         6.     Punitive damages.

              b.         Plaintiffs be awarded full, fair, and complete recovery for all claims and
                         causes of action relevant to this action;

              c.         Plaintiff be awarded all appropriate costs, fees, expenses, and pre-
                         judgment and post-judgment interest as authorized by the law of the State
                         of Alabama on the judgment entered in Plaintiffs behalf; and,

               d.        Such other relief the court deems just and proper.



                                                  46
Case 1:20-cv-00367-TFM-M Document 1 Filed 07/22/20 Page 47 of 47             PageID #: 47




                               DEMAND FOR JURY TRIAL

      Plaintiff hereby demands trial by jury on all issues.

          July 14, 2020
Dated: ____________________                         Respectfully Submitted


                                                    ___________________________________
                                                    Don McKenna ASB-6494-C66D
                                                    Hare, Wynn, Newell & Newton, LLP
                                                    2025 Third Avenue North, Suite 800
                                                    Birmingham, AL 35203
                                                    Telephone: (205) 328-5330
                                                    Facsimile: (205) 324-2165
                                                    don@hwnn.com
                                                    Attorney for Plaintiffs


PLAINTIFFS' REQUEST SERVICE BY CERTIFIED MAIL AS FOLLOWS:
C.R. Bard, Inc.
1822 Underwood Blvd.
Delran, NJ 08075
Bard Peripheral Vascular,Inc.
1625 West Third Street
Tempe, AZ 85281




                                               47
